IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THOMAS L. WALTERS AND NANCY L.           : No. 835 MAL 2015
WALTERS                                  :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Commonwealth Court
                                         :
                                         :
ZONING HEARING BOARD OF THE              :
CITY OF EASTON                           :
                                         :
                                         :
           v.                            :
                                         :
                                         :
PEGASUS TOWER CO., LTD.,                 :
                                         :
                 Intervenor              :
                                         :
                                         :
                                         :
                                         :
PETITION OF: PEGASUS TOWER CO.,          :
LTD.,                                    :
                                         :
                 Intervenor              :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.